MAI it,R

o>r S—

In VISA PETITION Proceedings
A-11673066
Decided by Assistant Commissioner July 10, 1961
Fast preference status—Tailor—Qualifying experience must be acquired after
age

21.

First preference status will not be accorded to a tailor unless he has had at
least five years' journeyman experience in all the hand and/or machine sewing operations necessary to make an entire garment such as a suit, dress,
or uveLeuat, and such experience wee acquired after the age of 21 years
I Supersedes Master of B—S—, Inc., 7-423.)

BEFORE THE ASSISTANT COMMISSIONER

DISCUSSION: This case has been certified to the Assistant Commissioner, Examinations.
The petition in this case was submitted to classify the beneficiary
who is a tailor as a first preference quota immigrant under section
203(a) (1) of the Immigration and Nationality Act. On April 17,
1961, the District Director in Chicago, Illinois, denied the petition.
The petitioner appealed the decision to the Regional Commissioner,
St. Paul, Minnesota, and upon review the Regional Commissioner
affirmed the denial.
The nature of the petitioner's business is retail clothing and
furnishings. The business began in 1853 and it currently employs
about 250 persons. The petitioner seeks the services of the beneficiary as a tailor to make men's coats and suits from patterns and
customers' measurements, fit garments, make alterations and do some
repairs. The beneficiary is twenty-four years of age. His qualifications are attested to in a detailed statement by his former employer
describing the beneficiary's experience as a tailor from 1948 to
1960, including over seven years of journeyman experience in all
the sewing operations necessary to make men's and women's suits
and overcoats.
In order for a first preference petition to be approved, it must
be established (1) that there is an urgent need for high quality
services that can be performed only by persons of high education,
technical training, specialized experience, or exceptional ability; (2)

299

.

that the beneficiary is qualified to perform such services; and (3) ,
thaesrvicobpfmdythenicarwlbsustantially beneficial prospectively to the national economy, cultural
interests, or welfare of the United 'States.
As evidence of urgent need, there has been submitted a clearance
order from the Bureau of Employment- Security stating- that qualified workers are not available within the United States for referral

to the employer. It will be conceded that an independent investigation by this Service would confirm the existing shortage of
tailors. It will also be conceded that an investigation abroad
would establish the competence of the beneficiary as a tailor. Consequently, the sole question to be resolved is whether the services to be
performed by the beneficiary will be substantially beneficial pi lspectively- to the national economy, cultural interests, or welfare of
the United States.
large percentage of the first preference petitions filed with the

Service has been in behalf of tailors. As a result, the Service has
acquired considerable experience with regard to tailors and the tailoring industry. Appropriate inquiries revealed that many tailors who
had gained admission as first preference quota immigrants left
the industry in a relatively short time after arrival in the United ,
Staesokmplyn.iaoreuctvfld,seh
tailor 'trade when it became personally convenient to do so. In most

cases it was found that this was primarily true of the younger
tailors many of whom had acquired almost all of their occupational
experience in their teens. Because of the serious consequences to
the tailoring industry from the continuing loss of persons specially
brought to the United States by the industry to fill tailor shortages,
it became necessary to take steps to relieve the situation in view of
the statutory requirement that a first preference classification he accorded only to immigrants whose services would be substantially
beneficial prospectively to the national economy, cultural interests,
or welfare of the United States. Accordingly, on November 19,
1958, to assure that the qualifying experience was acquired during.
maturity, and that it was acquired for the serious purpose of pursuing a lasting career, the Service established the policy that first
preference petitions for tailors Would be approved only when a
satisfactory showing was made that the beneficiary had an aggregate
of. five years' experience as a journeyman tailor subsequent to
attaining the age of twenty one years. Many months earlier, representatives of labor and industry had agreed that a minimum of
five years of actual working experience in the performance of all
-

the

hand - and/or machine sewing operations to make an entire gar-

such as a suit or overcoat., were necessary for an individual
to be recognized as a skilled tailor.
ment,

300

It is, therefore, the ruling of this Service that a first preference
visa petition for a tailor may not be approved unless it is established that the beneficiary has acquired five years' journeyman experience in all the hand and/or machine sewing operations necessary
to make an entire garment, such as a suit, dress, or overcoat, and
such experience was acquired after the age of 21 years. Matter of
I3—S—, Inc., 7 423, is superseded.
The beneficiary in this case does not have five years of the regni site

experience after age twenty-one and, therefore, fails to qualify for
a first preference quota classification as a tailor.
The decision of the Regional Commissioner is affirmed.
ORDER: It is ordered that the petition he denied.

301

